Examiner’s Amendment
To remedy minor syntax issues, an examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
3. (amended by Examiner) Pyrotechnic ignition pill according to claim 1, wherein the terminal contacts have a first contact spacing in the region of the glass bushing and have a second contact spacing outside the housing which is greater than the first contact spacing.

Closest Prior Art
	The closest prior art references identified by the Examiner have been cited in the most recent PTO-892 form (‘Notice of References Cited’). These references are considered to fail in both anticipating and/or otherwise rendering the claims unpatentable. Two references of note are US Pub. No. 2004/0079544 (hereinafter referred to as “the ‘544 reference”) and US Pat. No. 9,778,001 (hereinafter referred to as “the ‘001 reference”).
	The ‘544 reference teaches an electrical feed through device for an igniter that teaches a pair of terminals, one of which extends through a glass seal, having rounded ends on the terminal portion outside of the housing. The ‘001 reference teaches a pyrotechnic igniter having a pair of terminals that extend through a plastic insulator cap that is adjacent to an ignition charge.
	Both of these reference fail to teach, and or otherwise render unpatentable, the claimed invention for the reasons set forth below.

Reasons for Allowance
The prior art of record fails to teach the invention precisely as it is claimed in the instant application1. Specific to the independent claims, the prior art fails to teach or suggest the following limitations in the context they are presented in their respective claims:
A pyrotechnic ignition pill having at least two terminal contacts, connected to an ignition charge, that are guided out of a housing through at least one glass bushing such that the terminal contacts in the region of the ignition charge have a round cross-sectional profile and the terminal contacts outside the housing have an angular cross-sectional profile such that the terminal contacts with angular cross-sectional profile are adapted for connector geometries which are designed for angular connection pins.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samir Abdosh whose telephone number is (303) 297-4454.  The examiner can normally be reached on 7:30am - 4:00pm PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641



    
        
            
        
            
        
            
    

    
        1 The claims have been considered using broadest reasonable interpretation consistent with the specification.